Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 10/22/2020. In virtue of this communication, claims 1-15 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the arguments for the amended claim limitations. However, the amended claims are considered obvious by the rationales explained in the claim rejection section set forth below.	

Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiffert et al.  Pub. No.: US 2016/0203522 A1 in view of Ko et al. Pub. No.: US 2016/0066123 A1 and Khosravy et al. Pub. No.: US 2009/0319175 A1.

Claim 1
Shiffert discloses an electronic device (consumer mobile device 14 in fig. 1) comprising:
a communication module (wireless interfaces 46 in fig. 1 and par. 0056); 
a sensor (location sensor 44 in fig. 1 and par. 0056, 0058 & 0061); and 
a processor (controller 54 in fig. 1), wherein the processor (par. 0058 & 0063 to perform fig. 3) is configured to:
receive a signal including one or more pieces of identification information (SSID, QR code in par. 0035; par. 0043, receipt of an identifier in or signal strength of a bacon, an identifier of one or more cellular base station in range, a SSID in WiFi beacon), 
detect movement of the electronic device through the sensor (par. 0037, the consumer mobile device 15 determines within the geographic location 16 or 18 of fig. 1; par. 0058, the consumer mobile device 14 moves more than a threshold), 
select first identification information among the plurality pieces of identification information based on the movement satisfying a first condition (72 in fig. 3 after meeting the condition 70 which is identification for a first geographic location), and select second identification information among the plurality of pieces of identification information based on the movement satisfying a second condition (76 in fig. 3 after meeting condition in step 74 which is identifying for a second geographic location), and 

	Although Shiffert does not explicitly show: “receive a signal including a plurality of identification information corresponding to an external electronic device from the external electronic device through the communication module; detect a direction of movement of the electronic device with respect to the external electronic device; direction of movement satisfying a first condition and direction of movement satisfying a second condition”, the claim limitations re considered obvious by the following rationales.

    PNG
    media_image1.png
    405
    806
    media_image1.png
    Greyscale

	Firstly, to consider the obviousness of the claim limitation “receive a signal including a plurality of identification information corresponding to an external electronic device from the external electronic device through the communication module”, recall that, Shiffert mentions that the consumer mobile device moves more than a threshold amount or distance, for instance more than a threshold distance to and from one cell tower or another (par. 0057). In addition, Shiffert explains further that the location sensor determines that the mobile consumer devices is in range by using identifiers of cell tower or SSID of wireless area networks (par. 0057). One of ordinary skill would have expected the teaching of Shiffert mentioned above to perform equally well to the addressing claim limitation. However, to advance the prosecution, further evidence is provided herein. In particular, Ko teaches a beacons signal including distances associated with service IDs (fig. 5 and par. 0099-0100), and a beacon receiving device (630 in fig. 6 in view of 130 in fig. 1) estimate a distance between the beacon receiving device and a beacon transmitting device (par. 0109 and see S607 in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-stage geolocated offer and a consumer mobile device of Shiffert by providing a beacon  signal field and distance between a beacon transmitting and receiving devices as taught in Ko. Such a modification would have included a beacon transmission with service data field and distance field to estimate a distance between a beacon transmission device and a beacon receiving device so that an intelligent internet services could have created a new value to human life based on collected and analyzed data as suggested in par. 0014-0015 of Ko. 
	Secondly, the obviousness of the claim limitations “detect a direction of movement of the electronic device with respect to the external electronic device; direction of movement satisfying a first condition and direction of movement satisfying a second condition” are considered obvious by the rationales found in Khosravy. Recall that Ko discusses detecting movement of a mobile device by distance (fig. 3 & 6 and par. 0148).


    PNG
    media_image2.png
    671
    568
    media_image2.png
    Greyscale

	In particular, Khosravy teaches presenting objects of interested based on direction of motion vector of mobile device (304 & 306 in fig. 3). Accordingly, in fig. 3 of Khosravy, satisfying motion vector could be interpreted as a first condition, and satisfying motion vector 306 or 308 could be reasonably interpreted as a second condition (see fig. 5 as well).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-stage geolocated offer and a consumer mobile device of Shiffert in view of Ko by providing user interfaces on a mobile device based on dynamic direction information as taught in Khosravy to obtain the claimed invention as specified in the claim. Such a modification would have provided a set of directional-based service so that user interfaces for objects of interest could be presented on a mobile device with a richer experience for users than conventional experiences predicated on location as suggested in par. 0004 of Khosravy. 

Claim 2
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 1, wherein the processor is configured to: 
obtain information regarding a distance to the external electronic device based at least on the received signal (Shiffert, par. 0058; S607 in fig. 6 of Ko), and wherein
determining of satisfying the first condition or the second condition is further based on the obtained distance information (Shiffert, 72 & 76 of fig. 3; Ko, distances in fig. 5, 9 & 11-13).

Claim 3
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 2, wherein the processor is configured to perform calibration for obtaining the distance information based at least on the movement (Shiffert, par. 0058 and steps 70 & 74 in fig. 3; Ko, S607 in fig. 6 and par. 0109).

Claim 4
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 1, 
further comprising a display (Shiffert, user interface 48 in fig. 1 and see par. 0056, 0190 in view of fig. 11-12), wherein the processor is configured to control the display (Khosravy, fig. 5 and par. 0059, a user can input a first direction via a click) to display the first identification information or the second identification information part of the display (Shiffert, fig. 11-12 in view of steps 72 & 76 in fig. 3 and par.0190).

Claim 5
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 4, wherein the processor is configured to switch from providing the first service information to providing the second service information based on determining that the direction of the movement satisfies the second condition (Khosravy, as depicted in fig. 3, a motion vector, i.e., direction movement, will present POI 314 but not POI 316 in par. 0054; see fig. 4-6; based on satisfactory of direction and distance, presenting POI will be switch from one after another as depicted in fig. 12-13; see for different POI criteria in fig. 4-6, 8 & 10-11).

Claim 6
Shiffert discloses an electronic device (consumer mobile device 14 in fig. 1) comprising: 
a first communication module (wireless interfaces 46 in fig. 1; par. 0056 describes that the wireless interfaces 46 may include Bluetooth, NFC, cellular and Wi-Fi wireless interfaces; let’s assume first communication module is either Bluetooth, NFC or Wi-Fi wireless interface); 
a second communication module (wireless interfaces 46 in fig. 1; par. 0056 describes that the wireless interfaces 46 may include Bluetooth, NFC, cellular and Wi-Fi wireless interfaces; let’s assume second communication module is cellular9); 
a memory (52 & 50 of fig. 1) configured to store location information (106 in fig. 6) of the electronic device (see geolocation event in par. 0057; at least geo-event handler 52 in fig. 1 knows location information such as threshold); and 
a processor (controller 54 in fig. 1), wherein the processor is configured to: 
acquire identification information corresponding to a place through the first communication module (SSID, QR code in par. 0035; par. 0043, receipt of an identifier in or signal strength of a bacon, a SSID in WiFi beacon), 
transmit the identification information and the stored location information (68 in fig. 3 and cached geofence information in 108 in fig. 6) included in the received signal to a second external electronic device (off server 38 or distribution system 12 in fig. 1 or content server 166 in fig. 8) through the second communication module (62 in fig. 2; 104 plus 112 or 116 in fig. 6), receive service information corresponding to the identification information from the second external electronic device through the second communication module (122 in fig. 6 or 64 in fig. 2; it’s to note that the second communication as cellular interface explained in par. 0057), and
output the received service information (fig. 11-12).
Although Shiffert’s fig. 1-3 does not explicitly show: “receive a signal including a plurality of identification information corresponding to an external electronic device from the external electronic device through the communication module; detect a direction of movement of the electronic device with respect to the first external electronic device, select first identification information included in the identification information based on the direction of the movement satisfying a first condition, and select second identification information included in the identification information based on the direction of the movement satisfying a second condition, and provide service information corresponding to identification information selected among the first identification information and the second identification information”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitation “receive a signal including a plurality of identification information corresponding to an external electronic device from the external electronic device through the communication module”, recall that, Shiffert mentions that the consumer mobile device moves more than a threshold amount or distance, for instance more than a threshold distance to and from one cell tower or another (par. 0057). In addition, Shiffert explains further that the location sensor determines that the mobile consumer devices is in range by using identifiers of cell tower or SSID of wireless area networks (par. 0057). One of ordinary skill would have expected the teaching of Shiffert mentioned above to perform equally well to the addressing claim limitation. However, to advance the prosecution, further evidence is provided herein. In particular, Ko teaches a beacons signal including distances associated with service IDs (fig. 5 and par. 0099-0100), and a beacon receiving device (630 in fig. 6 in view of 130 in fig. 1) estimate a distance between the beacon receiving device and a beacon transmitting device (par. 0109 and see S607 in fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-stage geolocated offer and a consumer mobile device of Shiffert by providing a beacon  signal field and distance between a beacon transmitting and receiving devices as taught in Ko. Such a modification would have included a beacon transmission with service data field and distance field to estimate a distance between a beacon transmission device and a beacon receiving device so that an intelligent internet services could have created a new value to human life based on collected and analyzed data as suggested in par. 0014-0015 of Ko. 
Secondly, the obviousness of the claim limitations “detect a direction of movement of the electronic device with respect to the first external electronic device, select first identification information included in the identification information based on the direction of the movement satisfying a first condition, and select second identification information included in the identification information based on the direction of the movement satisfying a second condition” are considered obvious by the rationales found in Khosravy. Recall that Ko discusses detecting movement of a mobile device by distance (fig. 3 & 6 and par. 0148). In particular, Khosravy teaches presenting objects of interested based on direction of motion vector of mobile device (304 & 306 in fig. 3). Accordingly, in fig. 3 of Khosravy, satisfying motion vector could be interpreted as a first condition, and satisfying motion vector 306 or 308 could be reasonably interpreted as a second condition (see fig. 5 as well). Accordingly, Khosravy teaches at least suggests selecting POIs, first & second identification information, based on motion vectors including first and second direction of movements (see fig. 3-10 in view of fig. 12-13).
Thirdly, to consider the obviousness of the claim limitations “provide service information corresponding to identification information selected among the first identification information and the second identification information” recall that Shiffert discloses providing service offers (fig. 11) and coupon (fig. 120), and Ko displays service information on mobile device such as menu and discount information for restaurant as user selected or subscribe to receive information (see fig. 7-8). In particular, Khosravy teaches displaying Pizza Shop associated with POI3, John Smit associated with POI2 or Travel Agency associated with POI1 (see fig. 10) based on motion vector as depicted in fig. 3-6 (see fig. 12-13 for algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-stage geolocated offer and a consumer mobile device of Shiffert in view of Ko by providing user interfaces on a mobile device based on dynamic direction information as taught in Khosravy to obtain the claimed invention as specified in the claim. Such a modification would have provided a set of directional-based service so that user interfaces for objects of interest could be presented on a mobile device with a richer experience for users than conventional experiences predicated on location as suggested in par. 0004 of Khosravy. 

Claim 7
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 6, further comprising a sensor (Shiffert, location sensor 44 in fig. 1), wherein the processor is configured to obtain the location information through the sensor before transmitting the location information based on the identification information being determined to satisfy a predetermined condition (Shiffert, 70 or 74 in fig. 3 or 108 -110 in fig. 6; fig. 6 of Ko).

Claim 8
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 7, wherein 
the processor is configured to: 
determine whether the identification information includes a predetermined business type or a predetermined shop name related to the electronic device (Shiffert, fig. 3 in view of fig. 11-12; Ko, 607 in fig. 6 in view of restaurant 3 in fig. 8), wherein 
the predetermined condition is determined to be satisfied based on the identification information being determined to include the predetermined business type or the predetermined shop name (Shiffert’s fig. 11-12 in view of fig. 3 of Shiffert, and fig. 8 of Ko).

Claim 9
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 6, wherein the processor is configured to: 
collect movement information of the electronic device, including the direction of movement (Khosravy, motion vectors in fig. 3-6), before receiving the signal including the identification information (Shiffert, par. 0035, 0043 & 0057; par. 0122 and fig. 6 of Ko), determine whether movement to a place in which the first external electronic device is located is generated at a time point at which the signal from the first external electronic device is received (Shiffert, the time of presentation from a remote server in par. 0032; an expiration time the offer in par. 0040; time in par. 0055), and 
detect a current location of the electronic device based on the collected movement information and a strength of the received signal (Shiffert, see steps 70 & 74 in fig. 3 in view of RSSI of beacon in par. 0043 and movement range in par. 0057).

Claim 10
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 9, wherein the processor is configured to: 

    PNG
    media_image3.png
    778
    601
    media_image3.png
    Greyscale

output first service information corresponding to a first area through a display based on the detected current location is within the first area spaced apart from the first external electronic device by a first predetermined distance (72 in fig. 3 of Shiffert in view of 607 in fig. 6 of Ko; Khosravy, POI contents displaying in fig. 10 in view of fig. 3-8 & 12-13; see to display POI contents by distance based on direction D1 in fig. 6; assume first service information POI 630 in fig. 6 or John Smith in POI 2 in fig. 10), 

    PNG
    media_image4.png
    870
    547
    media_image4.png
    Greyscale

output second service information corresponding to a second area through the display  based on the detected current location being within at second area spaced apart from the first external electronic device by a second predetermined distance (74 in fig. 4 of Shiffert in view 607 in fig. 6 of Ko; Khosravy, POI contents displaying in fig. 10 in view of fig. 3-8 & 12-13; see to display POI contents by distance based on direction D1 in fig. 6; assume: POI 634 in fig. 6 or Travel Agency under POI 1 in fig. 10), and 
output service information corresponding to a third area through the display based on the detected current location being within a third area spaced apart from the first external electronic device by a third predetermined distance (Khosravy, POI contents displaying in fig. 10 in view of fig. 3-8 & 12-13; see to display POI contents by distance based on direction D1 in fig. 6; assume: POI 632 in fig. 6 or Pizza Shop under POI 3 in fig. 10),
wherein the third area is contained within the second area and is smaller than the second area, and the second area is contained within the first area and is smaller than the first area (Ko, fig. 9, consider Max is a third area and within the third area, there exists 7m, i.e., second area, and 1m, i.e., a first area; Khosravy, POI 630 in fig. 6 or John Smith under POI 2 in fig. 10).

Claim 11
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 10, wherein the processor is configured to: 
acquire location information by periodically detecting movement of the electronic device within the first area, the second area, or the third area (Shiffert, par. 0061 in view of fig. 3 of Shiffert and fig. 9 of Ko), 
transmit the acquired location information and the identification information acquired from the signal to the second external electronic device (Shiffert, 62 in fig. 2; 609 in fig. 6 of Ko), and 
receive service information corresponding to the detected movement from the second external electronic device and display the received service information through the display (72 or 76 in fig. 3 of Shiffert in view of fig. 11-12 of Shiffert).

Claim 12
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 10, wherein the first service information includes a welcome notification message indicating a visit to the location (it’s important to note that claim does not specifically define what are required or involved in a welcome notification message, information to the location and additional information such as text only or graphical information or user interfaces or links; accordingly, fig. 11-12 of Shiffert could have been expected to perform the claimed limitation as offer description in fig. 11-12 could include a welcome message; contents in POI1-3 in fig. 10 of Khosravy would have rendered the claim limitation obvious), the second service information includes information corresponding to the location (Shiffert, fig. 11-12 in view of 74-76 of fig. 3; contents in POI1-3 in fig. 10 of Khosravy would have rendered the claim limitation obvious), and the third service information includes additional information provided in the location (fig. 11-12 of Shiffert in view of fig. 9 of Ko; contents in POI1-3 in fig. 10 of Khosravy would have rendered the claim limitation obvious).

Claim 13
Shiffert, in view of Ko and Khosravy, discloses the electronic device of claim 6, wherein the processor is configured to: 
check a remaining charge of a battery of the electronic device (Shiffert, par. 0102), and
based on the remaining charge of the battery being determined to be smaller than a predetermined value (Shiffert, amount of batter power remaining on a given user device), control to not output the received service information (Shiffert, instead of using service information, use the cached information explained in par. 0102 and 120 fig. 6).

Claim 14 and 15
	Claims 14-15 are method claims corresponding to device claims 6-7. Limitations in claims 14-15 are found reciting the same scopes of the respective limitations of claims 6-7. Accordingly, claims 14-15 are considered obvious by the same rationales applied in the rejection of claims 6-7 respectively set forth above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643